Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	In claim 1, “a sensor coupled with said monitoring port for monitoring an operating characteristic of said lubricant disposed in said at least one hydrostatic support chamber for use in determining a real-time operating condition of the lubricant supported electric motor” is indefinite because the above limitations has been evaluated under the three-prong test set forth in MPEP § 2181, subsection I, but the result is inconclusive. Thus, it is unclear whether this limitation should be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.  The reason is the following: the limitation “sensor” is considered a generic placeholder because there are numerous types of sensors with different structural features/components thereof.  The limitation “sensor” is a generic placeholder that is modified/followed by the recited functions “for monitoring an operating characteristic of said lubricant” and “for use in determining a real-time operating condition of the lubricant”; thus, the limitations should be interpreted under 35 U.S.C. 112(f).  However, the result is inconclusive because the generic placeholder, i.e. the claimed “sensor”, is also modified by sufficient structure, i.e. the limitations “a sensor coupled with said monitoring port”.
Thus, the boundaries of this claim limitation are ambiguous; therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.  
	By the same reason, in claim 2, the limitations of “a controller disposed in electrical communication with said sensor and configured to analyze said monitored operating characteristic of said lubricant disposed in said hydrostatic support chamber and determine the real-time operating condition of the lubricant supported electric motor” is indefinite because the above limitations has been evaluated under the three-prong test set forth in MPEP § 2181, subsection I, but the result is inconclusive. Thus, it is unclear whether this limitation should be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.  The reason is the following: the limitation “controller” is considered a generic placeholder because there are numerous types of controller with different structural features and controlling circuit components thereof.  So, the recited limitation “controller” is a generic placeholder that is modified/followed by the recited functional limitations “to analyze said monitored operating characteristic” and “(to) determine the real-time operating condition”; thus, the limitations should be interpreted under 35 U.S.C. 112(f).  However, the result is inconclusive because the generic placeholder, i.e. the claimed “controller”, is also modified by sufficient structure, i.e. the limitations “a controller  disposed in electrical communication with said sensor”.
Thus, the boundaries of this claim limitation are ambiguous; therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.  
In response to this rejection, applicant must clarify whether this limitation should be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. Mere assertion regarding applicant’s intent to invoke or not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph is insufficient. Applicant may:
(a)	Amend the claim to clearly invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, by reciting “means” or a generic placeholder for means, or by reciting “step.” The “means,” generic placeholder, or “step” must be modified by functional language, and must not be modified by sufficient structure, material, or acts for performing the claimed function (emphasis added);
(b)	Present a sufficient showing that 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, should apply because the claim limitation recites a function to be performed and does not recite sufficient structure, material, or acts to perform that function; 
(c)	Amend the claim to clearly avoid invoking 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, by deleting the function or by reciting sufficient structure, material or acts to perform the recited function; or
(d)	Present a sufficient showing that 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, does not apply because the limitation does not recite a function or does recite a function along with sufficient structure, material or acts to perform that function.
Also, in claim 1, “said hydrostatic support chamber” has insufficient antecedent basis.  It should be “said at least one hydrostatic support chamber”.
Other claims are included herein due to their dependencies from the rejected claims.
For compact prosecution, the following rejection(s) is/are in light of the specification.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-10, as understood, are rejected under 35 U.S.C. 103 as being unpatentable over JP 3569668 (herein JP’668) in view of EP 1193411 (herein EP’411).
JP’668 discloses a lubricant supported electric motor (figs. 1-2) comprising: a stator [2, 32] presenting an outer raceway; a rotor [1, 31] extending along an axis and rotatably disposed within said stator; said rotor [1, 31] presenting an inner raceway disposed in spaced relationship with said outer raceway to define at least one hydrostatic support chamber [37] therebetween; a lubricant (i.e. fluid) disposed in said hydrostatic support chamber for supporting said rotor within said stator (see [0030]).

    PNG
    media_image1.png
    487
    1200
    media_image1.png
    Greyscale


RE claims 9/1 and 10/5, JP’668 discloses the lubricant supported electric motor, wherein said stator [2, 32] defines a passageway [35, 36] disposed in fluid communication with said at least one hydrostatic support chamber [37] for supplying said lubricant.
JP’668 substantially discloses the claimed lubricant supported electric motor, except for a monitoring port disposed in fluid communication with said at least one hydrostatic support chamber; and a sensor coupled with said monitoring port for monitoring an operating characteristic of said lubricant disposed in said at least one hydrostatic support chamber for use in determining a real-time operating condition of the lubricant supported electric motor.
EP’411, however, teaches a lubricant supported electric motor, particularly with a hydrostatic bearing assembly comprises a monitoring port (i.e. drain pipe 42) disposed in fluid communication with said at least one hydrostatic support chamber [14]; and a sensor [23, 24] coupled with said monitoring port for monitoring an operating characteristic of said lubricant disposed in said at least one hydrostatic support chamber for use in determining a real-time operating condition of the lubricant supported electric motor.
RE claim 2/1, EP’411 teaches the lubricant supported electric motor, further comprising a controller [21] disposed in electrical communication with said sensor [23, 24] and configured to analyze said monitored operating characteristic of said lubricant disposed in said hydrostatic support chamber and determine the real-time operating condition of the lubricant supported electric motor.
RE claim 3/1 EP’411 teaches the lubricant supported electric motor, wherein said sensor is comprised of a pressure sensor configured to sense a pressure of said lubricant disposed within said at least one hydrostatic support chamber.
RE claim 4/1, EP’411 teaches the lubricant supported electric motor, wherein said sensor is comprised of a temperature sensor configured to sense a temperature of said lubricant disposed within said at least one hydrostatic support chamber.
RE claim 5/2, EP’411 teaches the lubricant supported electric motor, wherein said at least one hydrostatic support chamber includes a plurality of hydrostatic support chambers [14] disposed circumferentially about said axis in spaced relationship with one another, wherein a plurality of ports [17, 18] each disposed in fluid communication with a respective one of said plurality of hydrostatic support chambers [14] (see fig. 4).


    PNG
    media_image2.png
    510
    1818
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    585
    527
    media_image3.png
    Greyscale


Therefore, by applying the EP’411 important teaching concepts, it would have been obvious to one skilled in the art, before the effective filing date of the present application, to modify the prior art lubricant supported electric motor by providing a monitoring port disposed in fluid communication with said at least one hydrostatic support chamber; and a sensor, i.e. a temperature sensor and/or a pressure sensor, being coupled with said monitoring port for monitoring an operating characteristic of said lubricant disposed in said at least one hydrostatic support chamber for use in determining a real-time operating condition of the lubricant supported electric motor, and to modify the prior art hydrostatic support chamber to includes a plurality of hydrostatic support chambers disposed circumferentially about said axis in spaced relationship with one another, and configuring the plurality of ports as monitoring ports, each disposed in fluid communication with a respective one of said plurality of hydrostatic support chambers.  Doing so would provide an improved efficiency of the lubricant supported electric motor by enabling more controlling the hydrostatic bearing based on operational characteristics such as temperature and pressure of the lubricant and/or the operating condition of the motor.
RE claims 6/5 and 7/6, the prior art lubricant supported electric motor of JP’668, in view of EP’411, particularly comprises plural hydrostatic support chambers with respective ports [17, 18] disposed circumferentially about said axis in spaced relationship with one another (see fig. 4 of EP’411).  Also, EP’411 teaches a controller electrically communicating with the temperature sensor and pressure sensor are employed to monitoring an operating characteristic of said lubricant and controller is disposed in electrical communication with the sensors.  Hence, it would by applying the EP’411 important teaching concepts, it would have been obvious to one skilled in the art, before the effective filing date of the present application, to modify the prior art lubricant supported electric motor by providing a plurality of monitoring ports each disposed in fluid communication with a respective one of said plurality of hydrostatic support chambers and a plurality of sensors each disposed in communication with a respective one of said plurality of monitoring ports, wherein the controller is disposed in electrical communication with each of said plurality of sensors and configured to receive and analyze operating characteristics of said lubricant disposed in each of said plurality of hydrostatic support chambers.  Doing so would enhance accurate detecting/monitoring the operating characteristics of the lubricant in order to improve operating conditions of the motor; thus, increasing efficiency thereof.  Furthermore, it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art (In Re  St. Regis Paper Co. vs. Bemis Co., 193 USPQ 8).  In this instant case, the prior art lubricant supported electric motor of JP’668, in view of EP’411, particularly comprises plural hydrostatic support chambers with respective ports disposed circumferentially about said axis in spaced relationship with one another, a controller electrically communicating with the temperature sensor and pressure sensor for monitoring an operating characteristic of said lubricant.  Hence, it would involve only routine skills in the art to duplicate of numbers of temperature sensors and/or pressure sensors in fluid communication with respective plural monitoring ports.   
RE claim 8/1, it would have been obvious to one skilled in the art, before the effective filing date of the present application, to modify the prior art lubricant supported electric motor by configuring the prior art motor’s rotor being operably connected to a final drive device that is interconnected to a wheel of a vehicle because this would be an obvious engineering implementation of the motor, and it is well-known in the art for a motor with its rotor/shaft operably connected to a final drive device (e.g. gear assembly) that is interconnected to a wheel of a vehicle.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRAN N NGUYEN whose telephone number is (571)272-2030. The examiner can normally be reached M-TH 7:30 AM-6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on 571-272-8188. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TRAN N NGUYEN/Primary Examiner, Art Unit 2834